Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147323                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DENISE FOWLER, as Next Friend of                                                                       David F. Viviano,
  Virginia Jane Rawluszki,                                                                                           Justices
                Plaintiff-Appellee,
  v                                                                SC: 147323
                                                                   COA: 310890
Bay CC: 11-003317-NO
  MENARD, INC.,
            Defendant-Appellant,
  and
  DALE PAUL VAN WERT and LISA
  GINGERICH,
           Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 16, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2013
           t1113
                                                                              Clerk